ACCEPTED
                                                                                          01-14-00561-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     6/29/2015 5:28:52 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                NO. 01-14-00561-CR

JONATHAN ROSARIO                        §         IN THE FIRST DISTRICT
                                                                    FILED IN
                                                                1st COURT OF APPEALS
                                        §                           HOUSTON, TEXAS
vs.                                     §         COURT OF   APPEALS
                                                                6/29/2015 5:28:52 PM
                                        §                       CHRISTOPHER A. PRINE
THE STATE OF TEXAS                      §         HOUSTON,   TEXAS Clerk

                     MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURTH COURT OF APPEALS:

      NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

      Jonathan Rosario, Appellant, filed a notice of appeal on June 16, 2014 in the

Fourth Court of Appeals. The case was then transferred to the First Court of

Appeals. The Clerk’s Record was filed on September 2, 2014, and the Reporter’s

Record was filed December 30, 2014. Appellant’s brief was filed April 29, 2015.

After a first motion for extension of time, Appellee’s brief was due June 29, 2015.

Appellee now files this second motion for extension and the State requests a 3 day

extension.

      This extension is not sought for the purpose of delaying this appeal. State

requests an extension for the following reasons:

      1) Counsel would like more time to research and write this brief.




                                         1 of 3
       2) Counsel has recently been working on the following matters and briefs
          in:
              a. In the Interest of R.C., A Child, 04-15-00082-CV, parental
                 termination, filed on May 26, 2015;
              b. Frank Lara v. State, 04-14-00553-CR, compelling prostitution, due
                 July 8, 2015; and,
              c. Ex parte Luna, 04-14-00123-CR, habeas corpus application, filed
                 June 11, 2014
              d. Counsel was out of the office May 27, 28, and 29, 2015 for
                 training and June 16, 2015.
              e. Counsel is preparing an inter-office Case Law Update.

        Therefore, counsel respectfully asks the Court to grant this extension time

to file the State’s brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to July 2, 2015, for filing the State’s brief

pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

                                                   Respectfully submitted,

                                                   NICHOLAS “Nico” LAHOOD
                                                   Criminal District Attorney
                                                   Bexar County, Texas

                                                   /s/ Laura E. Durbin
                                                   _____________________
                                                   Laura E. Durbin
                                                   State Bar No. 24068556
                                                   Assistant Criminal District Attorney
                                                   Paul Elizondo Tower
                                                   101 W. Nueva Street
                                                   San Antonio, Texas 78205-3030
                                                   Phone: (210) 335-2411
                                                   Fax: (210) 335-2436
                                                   Email: laura.durbin@bexar.org
                                                   Attorney on Appeal


                                          2 of 3
                        CERTIFICATE OF SERVICE

      I, Laura E. Durbin, Assistant District Attorney, Bexar County, Texas, certify

that a copy of the foregoing motion served to Appellant’s counsel, Michael Gross

at Lawofcmg@gmail.com, on this 29th day of June, 2015.



                                               /s/ Laura E. Durbin
                                               __________________________
                                               Laura E. Durbin




                                      3 of 3